International Distribution Agreement


This Distribution Agreement (the "Agreement") is entered as of (October 31,2011)
("Effective Date") by and between IsoRay Medical Inc., ("Company"), a Delaware
corporation, with its principal place of business at 350 Hills Street, Suite106,
Richland, WA 99354 and Karlheinz Goehl-Medizintechnik GÖhl, ("Distributor"), a
medical device distributor, with its principal place of business at
Hermann-Glockner-Str., 590763 Fuerth, Germany.
 
In consideration of the mutual promises contained herein, the parties agree as
follows:
 
1.0  
Definitions

 

 
1.1  
"Territory" shall include all of and be limited to the Germany, Austria,
Switzerland, Italy and Luxembourg.

 

 
1.2  
"Customers" shall include hospitals, out-patient clinics, and out healthcare
institutions located within Territory.

 

 
1.3  
"Products" shall mean those products listed in Exhibit A attached hereto. Any
update, enhancement, or improvement of a Product or new Products introduced into
the same product line as such Product shall be added to Exhibit A as a new
Product. Company reserves the right to change, modify, or discontinue any
Product at any time provided that Company gives ninety (90) days prior written
notice to Distributor.

 
2.0  
Appointment of Distributor

 

 
2.1  
Subject to the terms and conditions set forth herein, Company hereby appoints
Distributor as the exclusive distributor for the Products and authorizes
Distributor to promote, market, and sell within the Territory.

 

 
2.2  
Company shall not sell Products directly to Customers nor shall Company
authorize any other entity to distribute the Products within the Territory.
Company shall not sell the Products on an O.E.M. basis within the Territory.

 

 
2.3  
Distributor agrees that it will only solicit orders for Products in the
Territory and not in any other geographic area.

 

 
2.4  
Distributor will not appoint any sub-Distributors or agents for the sale of
Products without the prior written consent of the Company. If Company consents
in writing to appointment of a sub-distributor or agent, Distributor will cause
such sub-Distributor or agent to comply fully with the obligations imposed
hereunder on Distributor applicable to the sale of Products within the
Territory. Distributor agrees to indemnify and hold Company harmless from all
claims, damages and liabilities which may be incurred by virtue of the
appointment, actions, or termination of any sub­ Distributor or agent.

 
3.0  
Ordering, Payment, and Supply Terms

 

 
3.1  
Company shall fill Distributor purchase orders only when received in writing in
the English language. This includes orders for Iotrex that shall be ordered by
the Distributor on behalf of Customers. Orders will not be received directly
from Customers.

 

 
3.2  
Iotrex orders will not be filled unless the following condition is met and the
Distributor supplies the following information to the Company.

 

 
3.2.1  
Proof that Customer is duly authorized and licensed to receive Iotrex shall be
provided in writing by the Distributor and be on file at the Company.

 

 
3.2.2  
The written order shall contain the following:

 

 
●  
Customer name

 
 
 

--------------------------------------------------------------------------------

 
 

 
●  
Customer shipping address

 
●  
Customer phone number

 
●  
Customer contact name

 
●  
Name of prescribing physician

 
●  
Minimum required radioactive activity

 
●  
Desired delivery date -to assure prompt delivery, at least 96 hours must be
allowed for the fulfillment and shipping of the order

 
●  
Planned date for after loading Iotrex into patient

 

 
3.3  
All payments shall be in U.S. dollars, with foreign currency translations
occurring on the date of payment. Distributor shall make payment to Company in
accordance with payment terms specified by Company from time to time. Company's
current prices and payment terms are set forth in Exhibit A.

 

 
3.4  
To the extent Distributor shall fail to make payment as specified therein, or if
for any other bona fide reason Company deems itself to be insecure as to
payment, Company may refuse to accept any orders, stop shipment of any orders
previously accepted, or may require that the Distributor make full or partial
payment in advance or provide other satisfactory security that invoices will be
promptly paid when due. Title to any Product shall not pass to Distributor until
payment in full has been received by Company for such Product.

 

 
3.5  
Distributor shall be responsible for all transportation charges, insurance
premiums, taxes, duties, and all other governmental assessments such as may
apply to the delivery of Product into Territory.

 

 
3.6  
Unless otherwise designated in advance by Company, Products are delivered F.O.B.
Company's applicable warehouse or manufacturing facility.

 

 
3.7  
Distributor may select provider and level of service for shipping of Products

 

 
3.8  
Returned goods will be accepted by the Company from the Distributor only in the
event that a shipment includes the wrong type or quantity of product or if the
goods arrive in a condition of damage such that they are not sellable. The
Company must be notified in writing of these deficiencies within thirty (30)
days of receipt of the goods or no return will be allowed. After receipt of
Product, Distributor shall maintain package and component integrity by storing,
handling and shipping Product per the directions included in package labeling
and instruction manuals. Returns of Product from customers via the Distributor
shall be handled in accordance with the procedures initiated via the Company’s
current Customer complaint process which shall be provided to the Distributor.
The Company’s Customer complaint process may be updated periodically and such
update shall be provided to the Distributor.

 

 
3.9  
Company shall have the right to increase pricing from time to time upon at least
[**] notice (the ''Notice Period") to Distributor. In the event of a price
increase, Company shall honor the Distributor's open purchase orders in effect
at the time of the announcement of the price increase at the prices in effect
immediately prior to the effective date of such increase. Between the
announcement of a price increase and the effective date of a price increase,
Distributor shall be entitled to purchase a quantity of Products at the price in
effect immediately before the price increase not to exceed the number of Product
units ordered by Distributor from Company during the two months preceding the
announcement of the price increase. Any orders for Products in excess of this
amount during the Notice Period and any orders received by the Company on or
after the effective date of the price increase, shall be treated as orders at
the new price.

 

--------------------------------------------------------------------------------

[**]Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 
 

--------------------------------------------------------------------------------

 
 

 
3.10  
In the event that Company decreases pricing, there shall be no retroactive
adjustments to pricing on Product previously ordered or purchased by
Distributor.

 

 
3.11  
Only Company shall be permitted to determine whether or when to make a recall of
a Product determined by Company to be defective or subject to recall for any
other reason. Distributor agrees to cooperate with Company in all reasonable
ways to accomplish the "recall" and to remove such recalled Products from the
market. This shall include but not be limited to the obligation to pick up all
recalled Products from the customer. Company reserves the right to replace
"recalled" Products with equivalent Products.

 
4.0  
Term and Termination

 

 
4.1  
Unless terminated earlier as provided herein, this Agreement shall have a term
extending from the date of this Agreement to (August 30, 2013).

 

 
4.2  
This Agreement may be extended by mutual agreement of the Company and
Distributor. Such extension shall be an addendum to this Agreement with the
dates therein superseding the expiration date in this section.

 

 
4.3  
This Agreement may be terminated by either party for cause by written notice
upon the occurrence of any of the following events:

 

 
4.3.1  
If the other ceases doing business or otherwise terminates its ./ business
operations without a successor.

 

 
4.3.2  
If the other shall fail to promptly secure or renew, or have revoked, any
license, registration, permit, authorization, or approval for the conduct of its
business in the manner contemplated by this Agreement.

 

 
4.3.3  
If the other breaches any material provision of this Agreement and fails to cure
such breach within thirty (30) days of written notice describing the breach.

 

 
4.3.4  
If the other becomes insolvent or seeks protection under any bankruptcy,
receivership, trust deed, creditors arrangement, or comparable proceeding.

 

 
4.4  
Company may terminate this Agreement either: (a) upon notice to Distributor if
necessary governmental and regulatory approvals to allow for the sale of the
Products within the Territory are not received within six (6) months of the date
of the Agreement or (b) upon notice to Distributor, if Distributor fails to meet
the minimum forecast set forth in Exhibit B and its subsequent addendums that
arise from annual planning.

 

 
4.5  
In the event of any termination of this Agreement, the parties shall retain all
available remedies, at law or in equity.

 

 
4.6  
Upon termination of this Agreement, neither party shall be liable to the other
for any loss of profits or prospective profits of any kind or nature sustained
or arising out of such termination. The termination of this Agreement shall not
relieve or release either party from making payments, which may be owing to the
other party under the terms of this Agreement, or from the confidentiality
provisions as described in section 8 of this Agreement.

 

 
4.7  
Upon expiration or termination of this Agreement or earlier upon notice in the
event of termination for cause, Company may (at any time thereafter) 4 appoint a
new distributor or distributors of Products in the Territory. The following
obligations of Distributor will survive and continue after expiration or
termination:

 
 
 

--------------------------------------------------------------------------------

 
 

 
4.7.1  
to immediately return to Company all documents, or other informational and
advertising materials in tangible form relating to the Products, supplied to
Distributor by Company;

 

 
4.7.2  
to continue to make any payments owed to Company promptly when due;

 

 
4.7.3  
to continue to indemnify Company in respect to all matters as to which
indemnification by Distributor is required by this Agreement; and

 

 
4.7.4  
to continue to observe any obligation otherwise expressly provided in this
Agreement to survive expiration or termination.

 

 
4.7.5  
Upon notice from Company delivered at any time prior to thirty (30) days after
any expiration or termination of this Agreement, Company may, at its option,
repurchase from Distributor at its net warehouse cost, any or all Products that
are commercially usable, as well as any usable advertising or sales materials
previously purchased by Distributor.

 
5.0  
Distributor Rights and Responsibilities

 

 
5.1  
Distributor shall provide, at its own expense and with Company assistance as
needed, all necessary governmental and regulatory approvals and registrations to
allow for the sale of the Products within the Territory. All such approvals and
registrations shall be initiated and maintained in the name of the Company,
which shall pay all registration and filing fees. The Company warrants and has
provided proof to the Distributor that the Products are CE certified.

 

 
5.2  
Distributor agrees to maintain qualified personnel for the purpose of promotion
and servicing the Products, and agrees to provide adequate training to
physicians to assist them in proper use of Products.

 

 
5.3  
Distributor agrees to use its best efforts to market, distribute, and support
the Products on a continuous basis.

 

 
5.4  
Distributor shall at all times maintain an inventory equal to or greater than
the previous two months' sales.

 

 
5.5  
Distributor agrees to not sell competing products or products that Company
reasonably believes are capable of displacing the Company's Products.

 

 
5.6  
Distributor shall provide a quarterly report detailing Customer sales and
account activities. These reports shall include Products sold into specific
accounts by name. Accounts profiles, including contact and clinician
information, shall be provided for each Customer.

 

 
5.7  
All promotional materials used by Distributor shall be reviewed and approved by
Company.

 

 
5.8  
Test protocols proposed by Distributor shall be approved by Company prior to
discussion with Customers.

 

 
5.9  
Distributor shall provide opportunity for Company personnel to work with
Distributor field representatives and to visit with customers and potential
customers.

 

 
5.10  
Distributor shall not repackage or relabel Products.

 

 
5.11  
Distributor shall, at its own expense provide translations of the Product
labeling and other Product information into the languages as required by the
Territory.

 

 
5.12  
Distributor shall establish and follow procedures for the storage and handling
of Products in accordance with the Product labeling.

 
 
 

--------------------------------------------------------------------------------

 
 

 
5.13  
Distributor shall promote or sell Products only in accordance with the approved
indications for use.

 

 
5.14  
Distributor shall maintain record keeping practices for lot control and Product
traceability. Distribution records shall include name and address of initial
consignee. Identity and quantity of Product shipped, and control number used.
Distributor records shall be maintained in a manner that will allow their timely
retrieval. The distribution record shall contain sufficient information to
permit complete and rapid withdrawal of the Products from the market if so
warranted. Distribution records shall be retained for the longer of the
projected useful life of the Product or fifteen, (15), years from the date of
initial Product shipment.

 

 
5.15  
In the event of a customer complaint, Distributor shall follow the procedures
described in the Company’s Customer complaint processing procedure. All Product
complaints shall be provided orally, in English, by the Distributor to the
Company within twenty-four (24) hours of the receipt of the complaint and in
written form and in English within seventy-two (72) hours of the original
complaint. Distributor shall also assist Company in the investigation of
customer complaints as needed. Product returned to or collected by the
Distributor in connection to a customer complaint shall not be destroyed unless
the Company gives such instruction. Distributor shall maintain complaint records
and file required reports in accordance with local and federal regulations for
the Territory.

 

 
5.16  
Distributor shall conduct Product recalls as directed by the Company and shall
maintain the required associated records. Distributor shall meet all
requirements that pertain to market withdrawal of the Product in accordance with
local and federal regulations for the Territory.

 
6.0  
Company Rights and Responsibilities

 

 
6.1  
Company shall maintain rights to all trademarks, patents, and other intellectual
and marketing properties.

 

 
6.2  
Company shall provide reasonable sales and product training to Distributor
representatives.

 

 
6.3  
Company shall make available Company technical experts for reasonable
consultation with Distributor representatives.

 

 
6.4  
Company shall provide Distributor with the standard specifications of the
Products along with any test methods under which the specifications were
measured or tested.

 

 
6.5  
Company shall provide Distributor with the current copies of Company’s
procedures for Processing of Customer complaints, Medical Device Vigilance
Reporting, and Field Safety Corrective Action.

 

 
6.6  
Company shall provide Product information and promotional materials in English
for Distributor to use or translate, while retaining the right to review before
altered or translated materials are used by Distributor.

 

 
6.7  
Company shall provide non-sterile Product samples for demonstration use as
outlined in Exhibit C.

 

 
6.8  
Company may, at its sole discretion, offer promotional monies, marketing funds,
or free goods tied to specific Distributor actions aimed at facilitating the
opening of new Customer accounts. Said offers shall be attached to Exhibit C of
this Agreement.

 
7.0  
Joint Responsibilities

 
 
 

--------------------------------------------------------------------------------

 
 

 
7.1  
Company and Distributor shall hold a joint review and planning session at least
annually.

 

 
7.2  
Company and Distributor shall agree to minimum annual forecast quantities at the
end of each calendar year for the following calendar year. These quantities and
timing shall be reflected in an update to Exhibit B.

 
8.0  
Confidentiality

 

 
8.1  
Distributor undertakes to maintain in confidence and make no use of, except in
the course of its performance hereunder, all data and information relating to
the Products (including data and information provided prior to the date of this
Agreement). Such undertaking shall survive termination of Distributor's rights
with respect to any Product and termination of this Agreement, but shall not
apply to the extent Distributor is able to demonstrate from its written records
that such data or information was already in its possession at the time of
disclosure to it, or that such data or information was in the public domain at
such time or subsequently became part of the public domain through no fault of
Distributor.

 

 
8.2  
Distributor shall not disclose the terms of this Agreement to any third party.

 
9.0  
Compliance with Laws

 

 
9.1  
Distributor will at all times during the term of this Agreement comply with all
laws and regulations applicable to its business in the Territory. Distributor
shall notify Company of the existence and content of any mandatory provision of
law in the Territory or any other applicable law that conflicts with any
provision of this Agreement at the time of its execution or thereafter.

 

 
9.2  
Distributor shall, at its expense, obtain any and all import licenses and
governmental approvals that may be required of Distributor to permit the sale by
Company and the purchase by Distributor of Products, comply with all
registration requirements in the Territory, obtain such approvals from the
banking and other governmental authorities of the Territory as may be necessary
to guarantee payment of all amounts due hereunder to Company in U.S. dollars,
and comply with any and all governmental laws, regulations, and orders that may
be applicable to Distributor by reason of its execution of or performance under
this Agreement including any requirement to be registered as Company's
independent distributor or Distributor with any governmental authority, and
including any and all laws, regulations, or orders that govern or affect the
ordering, export, shipment, import, sale (including government procurement),
delivery, or redelivery of Products in the Territory. Distributor shall furnish
Company with such documentation as Company may request to confirm Distributor's
compliance with this Section and agrees that it shall not engage in any course
of conduct that, in Company's reasonable belief, would cause Company to be in
violation of the laws of any jurisdiction.

 
In the event the laws or regulations of the Territory make it advisable (in
Company's sole discretion) for Products in this Agreement to be registered,
notified, or approved by any governmental authority of the Territory,
Distributor shall assist Company, at Distributor's cost, in securing such
notification, registration or approval in Company's name Distributor agrees to
promptly advise Company of all changes in such requirements as they apply to
Products, or to this Agreement. If any governmental authority determines or
directs that any provision of this Agreement violates laws, rules, or
regulations, the parties agree to amend this Agreement to remove any offending
provisions. Distributor agrees to be responsible for any and all taxes, stamp
taxes or other assessments made or payable with respect to this Agreement to any
governmental authority within the Territory.
 
 
 

--------------------------------------------------------------------------------

 
 

 
9.3  
Distributor shall not, directly or indirectly, in the name of, on behalf of, or
for the benefit of Company offer, promise, or authorize to pay, or pay any
compensation, or give anything of value to, any official, agent, or employee of
any government or governmental agency, or to any political party or officer,
employee, or agent thereof Distributor shall require each of its directors,
officers, employees, and agents to comply with the provisions of this Section.

 
10.0  
Force Majeure

 

 
10.1  
Each of the parties here to shall be excused from the performance of its
obligations hereunder to the extent such performance is prevented by a cause
beyond the reasonable control of such party, including, without limitation: act
of God; act regulation or law of any government; act of terrorism: war; civil
commotion; destruction of Production facilities or materials by fire, earthquake
or storm; labor disturbance; severe economic dislocation rendering the prices
hereunder uneconomic or otherwise insufficient; and failure of suppliers, public
utilities or common carriers.

 
11.0  
Warranties

 

 
11.1  
As between the Company and Distributor, the Company assumes responsibility for
(i) any failure of Product(s), at the time of delivery, to comply with all laws
in force in the area of the Territory, which apply to the manufacture or content
of medical goods, (ii) for failure of any of its Product(s) to meet label
specifications at the time of delivery to the Distributor.

 

 
11.2  
As between the Company and Distributor, Distributor assumes responsibility for
any negligent act, omission, or misconduct of the Distributor, its offices,
employees, or agents including, but not limited to:

 

 
11.2.1  
any warranty, express or implied, unauthorized by the Company;

 

 
11.2.2  
bodily injury, property damage, or death arising from

 

 
●  
any physical change in the form of the Product(s) made by the Distributor; or

 
●  
mishandling of the Product(s) by the Distributor, including, but not limited to
repackaging or removal of the Product(s) from their original packaging.

 

 
11.3  
EXCEPT AS EXPRESSLY PROVIDED ABOVE, COMPANY DISCLAIMS ALL OTHER WARRANTIES,
INCLUDING WITHOUT LIMITATION, ALL IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE. IN NO EVENT SHALL COMPANY BE LIABLE FOR ANY
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES. COMPANY'S LIABILITY IN RESPECT OF
PRODUCTS IS LIMITED TO THAT SET FORTH IN THE WRITTEN WARRANTIES, IF ANY, ISSUED
IN WRITING BY COMPANY. COMPANY MAKES NO OTHER WARRANTIES, EXPRESS OR IMPLIED,
WITH RESPECT TO PRODUCTS ARE APPLIED. DISTRIBUTOR AGREES NOT TO MAKE ANY
REPRESENTATIONS AND/OR WARRANTIES IN RESPECT OF PRODUCTS EXCEPT AS EXPRESSLY
STATED IN THE APPLICABLE WRITTEN WARRANTY, IF ANY, ISSUED BY COMPANY.

 
NO REPRESENTATION OR WARRANTY IS MADE AS TO FITNESS FOR ANY PURPOSE OR
MERCHANTABILITY. DISTRIBUTOR SHALL MAKE NO REPRESENTATION TO THE CONTRARY.
 
 
 

--------------------------------------------------------------------------------

 
 
12.0  
NOTWITHSTANDING ANY REPRESENTATION, WARRANTY, UNDERTAKING OR OTHER PROVISION,
TERM OR CONDITION OF THIS AGREEMENT, EXPRESS OR IMPLIED, COMPANY WILL NOT BE
LIABLE TO DISTRIBUTOR FOR ANY LOSS OF PROF ITS OR CONSEQUENTIAL OR INDIRECT LOSS
OR DAMAGE ARISING OUT OF OR IN CONNECTION WITH THE COMPANY'S SUPPLY OR INABILITY
TO SUPPLY ITS PRODUCTS.

 
13.0  
General

 

 
13.1  
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Notwithstanding the
foregoing, neither party hereto shall have the right to assign any of its rights
or obligations under this Agreement without the prior written consent of the
other party, except to a person or entity who acquires all, or substantially
all, of the assets or business of a party, whether by sales, merger, or
otherwise.

 

 
13.2  
This Agreement is intended to be the sole and complete agreement between the
parties and supersedes and replaces all prior writings or understandings between
the parties with respect to the Products. This Agreement supersedes any
inconsistent terms in Distributor's purchase orders. No Distributor purchase
order shall serve to amend this Agreement, regardless of whether such document
was signed by an employee of the Company. Any amendment, modification or waiver
of this Agreement shall be in writing.

 

 
13.3  
This Agreement may be executed in several counterparts, each of which shall be
deemed the original but all of which shall constitute one and the same
instrument.

 

 
13.4  
The failure of either party to enforce at any time any of the provisions hereof
shall not be a waiver of that party's right thereafter to enforce any such
provisions or to enforce any other provisions of this Agreement.

 

 
13.5  
Each party hereto warrants and represents to the other that it is legally free
to enter into this Agreement, and that the execution of this Agreement is duly
authorized.

 

 
13.6  
In the event any provision or term of this Agreement shall be held by a court to
be illegal or unenforceable, all of the other terms and provisions hereof shall
remain in full force and effect unless the term or provision so held to be
illegal or unenforceable is also held to be a material part of this Agreement
such that the parties herein would not have entered into this Agreement.

 

 
13.7  
The relationship created between the parties hereto is that of
manufacturer/supplier and distributor, and neither party or any of its
employees, sub-distributors, customers, or agents shall be deemed to be
representatives, agents, or employees of the other parties for any purpose
whatsoever, nor shall they or any of them have any authority or right to assume
or create any obligation of any kind or nature, express or implied, on behalf of
the other party.

 

 
13.8  
Company reserves the right to set off any amounts Distributor owes to Company
against any amount Company owes to Distributor. The existence of any claim by
Distributor against Company or any affiliates of Company, whether predicated
upon this Agreement or otherwise, shall not entitle Distributor to withhold or
set-off any payments due to Company under this Agreement. If any governmental
agency prevents payment of any sum owed to Company or performance of any other
Distributor duty under this Agreement, Company may immediately terminate this
Agreement or, alternatively, be excused from further performance of its
obligations under this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 

 
13.9  
All disputes, controversies, claims or differences which may arise between the
parties hereto arising out of or in relation to or in connection with this
Agreement or any breach thereof shall be settled by arbitration conducted in
accordance with the Commercial Arbitration Rules (the "Rules") and Supplementary
Procedures for International Commercial Arbitration (the "Supplementary
Procedures") of the American Arbitration Association, in effect on July 1, 1996.
Whenever any dispute, controversy, claim or difference which may be submitted to
arbitration under this Section arises between the parties here to, either party
hereby may give to the other party hereto notice of its intention to submit such
dispute, controversy, claim or difference to arbitration. Such arbitration shall
take place in Richland, WA, United States of America, before a single arbitrator
agreed upon by the parties to the arbitration. In the event the parties to the
arbitration cannot agree upon an arbitrator within twenty (20) days after either
party's notice to arbitrate, such arbitration shall take place in Richland, WA,
United States of America, before a single arbitrator appointed by the American
Arbitration Association in accordance with the Rules and Supplementary
Procedures.

 

 
 
The parties hereto agree that each party to the arbitration is to pay an equal
part of the deposit fixed by the American Arbitration Association or the
arbitrator. So as to provide a more thorough and expeditious presentation of the
issues between the parties to the arbitration, the parties hereto agree that, to
the extent not inconsistent with the Rules, the Federal Rules of Civil
Procedure, 28 U.S.C.A., shall apply to and be utilized in connection with such
proceedings. The determinations of such arbitrator will be final and binding
upon the parties to the arbitration, and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction, or application may
be made to such court for a judicial acceptance of the award and an order of
enforcement, as the case may be. The arbitrator shall set forth the grounds for
his decision in the award.

 
 
The arbitrator shall apply the law of the State of Washington, United States of
America, as to both substantive and procedural questions, but excepting any
State of Washington rule which would result in judicial failure to enforce this
arbitration provision or any portion thereof.

 
 
All proceedings before the arbitrator shall be conducted in the English
language. All documents and papers submitted to the arbitrator shall be in the
English language or accompanied by a competent English language translation
thereof.

 

 
13.10  
This Agreement shall be governed by and construed in accordance with the laws of
the State Washington, United States of America.

 

 
13.11  
Notices under this Agreement will be sent to the company at the above­mentioned
address, and to the Distributor at the above-mentioned address, or any other
address given to the other party in writing. Notices will be effective upon
receipt.

 

 
13.12  
This Agreement has been written, and all discussions leading up to this
Agreement have been conducted, in the English language which both parties
thoroughly understand. Each party represents that it has read and fully
understands this Agreement, and further agrees that all notices and other
correspondence or communications between the parties relating to or under this
Agreement will be made solely in the English language.

 

 
13.13  
EACH OF THE SIGNATORIES INDIVIDUALLY REPRESENTS AND WARRANTS THAT S/HE HAS THE
REQUISITE POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT ON BEHALF OF THE
PARTY FOR WHICH S/HE SIGNS AND THAT THE PARTY HAS THE FULL POWER AND AUTHORITY
TO FULLY PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.

 
 
 

--------------------------------------------------------------------------------

 
 

 
13.14  
 

 
Entered into by the parties' duly authorized representatives as of the Effective
Date.
 
IsoRay Medical Inc.  
 
MTG, Medizintechnik Goehl                   /s/ Dwight Babcock   /s/ Charly
Goehl           Title: CEO      Title: Owner/CEO  

 
 
 

--------------------------------------------------------------------------------

 
 
International Distribution Agreement
Exhibit A -Product List and Distributor Pricing.
 
Code
Case Quantity
Product Description
Case Price (U.S.$)
       
1020
Total of ten (10)
2.0cm GliaSite RTS
   
 
Catheter Tray  
1030
Total of ten (10)
3.0cm GliaSite RTS
   
 
Catheter Tray
[**]
1040
Total of ten (10)
4.0cm GliaSite RTS
   
 
Catheter Tray           
9005
Total of ten (10)
GliaSite RTS Access Tray
[**]
 
     
8150
1
Iotrex Radiotherapy Solution
   
 
(1 ml vial)*
[**]
       
To be Determined
 
Gripper® Infusion Set    
 
with Separate Injection Site
To be Determined

 
* 96 hours advance notice required
* Iotrex will be shipped directly to hospital and billed to Distributor
 
Payments are due net thirty (30) days from date of invoice
Minimum order quantity is full case
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

[**]Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 
 

--------------------------------------------------------------------------------

 
 
International Distribution Agreement
Exhibit B – Forecast
 
Code
Case Quantity
Product Description
Case Price (U.S. $)
 
Time Period
             
10
GliaSite RTS Catheter Tray
1 Case
       
1020
 
2.0cm  
1030
 
3.0cm  
1040
 
4.0cm              
To Be Determined
                 
9005
5
GliaSite RTS Access Tray
4 Cases
            To Be Determined  

 
 
 

--------------------------------------------------------------------------------

 
 
International Distribution Agreement
Exhibit C – Marketing Support


Sales samples:


Upon receipt of payment for initial stocking order of 10 GliaSite RTS Catheter
Trays and 20 GliaSite RTS Access Trays per Exhibit A, the following non-sterile
sales samples will be provided free of charge:


[**] GliaSite RTS Catheter Trays
[**] GliaSite RTS catheters
[**] GliaSite RTS Access Trays
[**] sets of acrylic GliaSite catheter models


Additional Catheter Tray sales samples can be purchased for [**]
Additional GliaSite catheter sales samples can be purchased for [**]
Additional Access Tray sales samples can be purchased for [**]
Additional acrylic GliaSite catheter sets can be purchased for [**]


Promotional and Marketing funds:


Mutually agreed upon subsidy (maximum $1000) to cover increased booth size (or
booth space at meetings not previously attended) at meetings such as:


German Society of Neurosurgery




IsoRay products will receive booth space and sales effort at least proportional
to the amount of the subsidy compared to the total booth expense.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



--------------------------------------------------------------------------------

[**]Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 
 

--------------------------------------------------------------------------------

 



































 